Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 09/15/2021 has been entered. Claims 10 – 15, 18 – 23, and 26 – 31 have been cancelled. Claims 1 – 4 and 6 – 9 remain pending. No new claims have been added. 
The amendments to claims 8 and 9 have overcome the previous objections. The objections are withdrawn.
The amendment to claim 9 has overcome the previous rejection under 112(d). The rejection is withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in an interview with David Henn (Reg. 37,546) on 09/28/2021.

The application has been amended as follows: 
original component into a parent component and a replaced portion;
END OF AMENDMENT  - 


Reasons for Allowance
Claims 1 – 4 and 6 – 9 as filed on September 15th, 2021 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art fails to anticipate or reasonably render obvious the cumulative limitations of claim 1 with particular attention to the use of the claimed composition in the formation of a replacement coupon via additive manufacturing in a method using a pre-weld heat treatment.. The closest prior art is Lange (US2007/0084047) in view of Stankowski (EP2317075, filed in IDS 07/11/19, using US2011/0099810 as translation) and in further view of Udroiu (“Additive Manufacturing Technologies Used For Superalloy Processing, NPL) as evidenced by MatWeb (“Sandvik Osprey Co212-e”) and Sandvik (“Cobalt Alloy Metal Powder”). Lange in view of Stankowski teaches the method steps as claimed including the steps of separating, forming a replacement coupon, performing a pre-weld heat treatment, and coupling. Udroiu teaches the use of Co212 alloy in additive manufacturing of turbine components and MatWeb and Sandvik evidence that the alloy composition of Co212 is similar to the alloy composition. 
However, the composition of Udroiu as evidenced by MatWeb and Sandvik teaches an iron content of 0.75 wt% or less, which lies outside of the claimed range, and does not teach or reasonably suggest why a person of ordinary skill in the art would modify the iron content to be higher than disclosed. Compellingly, the prior art teaches/suggests that an iron content of 1% or greater causes 
Claims 2 – 4 and 6 – 9 depend from or other require the features of allowed claim 1. 
    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (7:30 - 6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272 - 1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/AUSTIN POLLOCK/Examiner, Art Unit 1737                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731